United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2378
                                   ___________

Michael K. Gray,                    *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Arkansas.
Arkansas Department of Housing &    *
Urban Development, et al.,          *    [TO BE PUBLISHED]
                                    *
           Appellees.               *
                               ___________

                          Submitted: November 8, 2002

                               Filed: November 18, 2002
                                    ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Gray, who is black, was hired as a Grant Coordinator for the Forrest
City Housing Authority (FCHA) in October 1999 by FCHA Director Janet Duncan,
who is white, and FCHA Assistant Director Wayne McNeary, who is black. In
August 2000, Duncan and McNeary placed Gray on ninety-day disciplinary probation
for poor job performance, including his failure to set up tenant programs. In
December Gray was terminated for his continued failure to set up programs. After
pursuing an administrative charge of discrimination, Gray filed this complaint against
the Arkansas Department of Housing and Urban Development, the FCHA, Duncan,
and McNeary, alleging that he was placed on probation and terminated on account of
his race in violation of 42 U.S.C. §§ 1981, 1983, and 2000e et seq. The district court1
granted summary judgment dismissing these claims, and Gray appeals.

        In the district court, Gray asserted that he was placed on probation a few days
after filing for a school board position against a white candidate; that in the months
prior to his termination, he argued with Duncan over her demand that he deny a
tenant access to the community center and over the data to be included in a report;
and that Duncan called him an “arrogant nigger” for writing an article in a local
newspaper criticizing school officials. He submitted the FCHA’s personnel policy,
which provided that disciplinary action should be taken in writing and should specify
the conduct which caused the probation, and should not exceed thirty days. He also
submitted the affidavits of three FCHA tenants, who attested that Gray set up and
reactivated programs, that he performed his job well, and that Duncan treated blacks
poorly and differently than whites.

       In their depositions, Duncan and McNeary testified that Gray did not achieve
any success in building up tenant programs, and McNeary testified that he suggested
Gray be placed on probation for ninety days to give him adequate time to correct
deficiencies in his performance. At the end of the ninety-day period, the probation
was extended to December 1. At that time, Duncan and McNeary discussed Gray’s
deficient job performance and agreed he should be terminated. The district court
granted defendants’ motion for summary judgment, concluding that they had
provided a legitimate nondiscriminatory reason for the adverse employment actions,
that Gray had failed to come forward with evidence showing the reason was
pretextual, and that the termination did not violate Gray’s due process rights.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                          -2-
       We review the grant of summary judgment de novo. See Whitley v. Peer
Review Sys., Inc., 221 F.3d 1053, 1055 (8th Cir. 2000). Gray was hired and fired by
the same two supervisory officials within a relatively short period. Although Gray
submitted evidence tending to show his job performance was better than these
supervisors concluded, we agree with the district court that Gray presented
insufficient evidence that the reason given by Duncan and McNeary for his discharge
was a pretext for intentional discrimination. See Hutson v. McDonnell Douglas
Corp., 63 F.3d 771, 777, 781 (8th Cir. 1995) (federal courts do not review the wisdom
or fairness of employers’ business judgments, unless those judgments involve
intentional discrimination). While Duncan and Gray may have disagreed over
political issues and the extent of Gray’s job duties, this in and of itself does not raise
an inference of discrimination. See Rose-Maston v. NME Hosps., Inc., 133 F.3d
1104, 1108-09 (8th Cir. 1998) (discrimination law does not prohibit employment
decisions based on job performance, erroneous evaluations, personality conflicts, or
even unsound business practices).

      We also agree with the district court that Gray failed to present sufficient
evidence supporting his other claims. Accordingly, we affirm.

BYE, Circuit Judge, dissenting.

       I respectfully dissent as to Michael K. Gray’s employment-discrimination
claim. I believe Gray created a triable issue of fact as to whether defendants’ stated
reason for their actions was a pretext for discrimination. Gray alleged in his
complaint that Duncan made a racially derogatory remark to him. He also submitted
the affidavits of three tenants who attested that Gray set up tenant programs and
performed his job well, and that Duncan treated blacks worse than whites. See Rose-
Maston, 133 F.3d at 1108 (plaintiff can prove pretext either directly by showing that
his employer was more likely motivated by racism, or indirectly by showing that
employer’s explanation is not worthy of credence). Gray also submitted FCHA’s

                                           -3-
personnel policy, which certainly seems to have been violated: Gray’s 90-day
probation exceeded the maximum allowable 30-day probation; and there is no
evidence the letter informing Gray of his probation status (which was not submitted
as part of the summary judgment record or on appeal) specified the problematic
conduct or the criteria to be met for removal from probationary status. See Floyd v.
Mo. Dep’t of Soc. Servs., 188 F.3d 932, 937 (8th Cir. 1999) (employer’s failure to
follow its policies may support inference of pretext); Stanback v. Best Diversified
Prods., Inc., 180 F.3d 903, 909 (8th Cir. 1999) (discriminatory enforcement of
disciplinary policy may create factual dispute as to pretext). Finally, defendants
failed to provide any evidence – other than their attestations and deposition testimony
– that Gray’s performance was deficient. Just as conclusory statements in deposition
testimony, standing alone, are insufficient to withstand a properly supported motion
for summary judgment, see Helfter v. United Parcel Serv., Inc., 115 F.3d 613, 616
(8th Cir. 1997), the same standard should apply to the party moving for summary
judgment. I would, therefore, remand for further proceedings on this claim.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-